      Case 1:20-cv-00571-LTS-SDA Document 31 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Alphonso Syville,                                                      9/8/2020

                                 Plaintiff,
                                                           1:20-cv-00571 (LTS) (SDA)
                     -against-
                                                          ORDER
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that the Telephone Conference currently scheduled for September

28, 2020, is rescheduled for Wednesday, September 30, 2020 at 10:00 am. At the scheduled time,

the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

SO ORDERED.

DATED:         New York, New York
               September 8, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
